Citation Nr: 1801206	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to in-service asbestos exposure and/or service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1978, April 1980 to January 1986, and July 1986 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran submitted testimonial evidence at a Board hearing held by videoconferencing equipment before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has chronic obstructive pulmonary disease which has not been shown to be causally related to his active military service.

2.  The Veteran does not have asbestosis.

3.  COPD represents the Veteran's only current respiratory disorder; COPD is a diagnosed disability with a known etiology; the evidence does not show that any part of the Veteran's respiratory disorder relates to an undiagnosed illness or medically unexplained chronic multisymptom illness. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Prior to initial adjudication of these claims, the Veteran was sent notice informing him of the information and evidence needed to substantiate the claim for service connection and of the efforts VA would take, and his responsibilities, with respect to obtaining the needed evidence.  Such notice was provided in December 2012, before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Veteran was sent another letter in January 2013, specifying what further evidence was needed to demonstrate entitlement to service connection for disability related to in-service asbestos exposure and/or service in the Southwest Asia theater of operations in the Persian Gulf War.  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  Id.  

The duty to assist is also found to have been satisfied in this case.  Service treatment and personnel records, VA and private treatment records, and lay statements from the Veteran have been associated with the claims file.  

The Veteran availed himself of the opportunity to present testimony before the Board at a videoconference hearing in March 2017 and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was additionally provided a VA examination pertaining to his claim of entitlement to service connection for a respiratory disability in March 2013.  The VA examination report documents the Veteran's lay statements, indicates review of the relevant medical evidence of record, includes results and interpretation of objective X-ray and Pulmonary Function Testing studies, and provides well-supported opinions pertaining to the cause and nature of the Veteran's respiratory disability.  The Board thus finds the examination report to be adequate for adjudicatory purposes.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  The Board may therefore proceed with appellate adjudication at this time.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9. However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, service connection based on asbestos exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

Under 38 C.F.R. § 3.317, service connection is available on a presumptive basis for certain types of qualifying disabilities in Persian Gulf veterans with service in the Southwest Asia theater of operations.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(i). 

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases. 38 C.F.R. § 3.317(c).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them at present. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III. Background and Analysis

The Veteran seeks entitlement to service connection for a respiratory disability claimed as related to his active military service.  In particular, he has made assertions that his current disability may be related to pneumonia from which he suffered during his initial period of active duty, exposure to asbestos while serving aboard a number of Navy ships, and exposure to burning oil well smoke during the Persian Gulf War.

The Veteran's service treatment records include a March 1977 record noting that the Veteran reported to sick call due to mild chest pain on deep inspiration, and had developed shaking chills and fever.  There was no cough but mild dizziness.  On examination, his lungs were clear to percussion and auscultation.  The chest x-ray demonstrated questionable infiltrate.  Other March 1977 service treatment records note that the Veteran was admitted to the hospital for three days and given penicillin and a course of oral Amoxicillin, with a final diagnosis of pneumonia.

Other than the March 1977 pneumonia, the only other documentation of respiratory ailments in the service treatment records are a September 1976 record documenting the Veteran's report of slightly sore throat and a cough productive of yellow phlegm, with an impression of resolving upper respiratory infection, and one instance in February 1985 of a sore throat and non-productive cough, assessed as viral pharyngitis.  

As a whole, the Veteran's service treatment records do not reflect continued respiratory complications following resolution of the March 1977 pneumonia.  Chest x-rays taken at March 1978 and June 1981 examinations were within normal limits.  Clinical evaluation of the lungs and chest at medical examinations from November 1985, March 1989, and January 1994 were all normal, without any abnormalities noted.  Additionally, on reports of medical history from June 1981, November 1985, and January 1994, the Veteran denied having shortness of breath, asthma, pain or pressure in the chest, or chronic cough.      

At the Board hearing, the Veteran's representative asserted that the Veteran's original claim for service connection for a nose condition, made in 1995, was evidence that a respiratory condition developed on active duty.  Also at the hearing, the Veteran testified that he first sought treatment for the condition from VA as early as 2005, but that he had problems with a sinus/breathing condition upon leaving service, forming the basis of the 1995 claim.  The Veteran stated that he could not remember exactly why the earlier claim was withdrawn.  

On the Veteran's initial application for service connection benefits in May 1995, the Veteran included a "nose and jaw" injury/disease which began in October 1970, which the Board notes is prior to his entry into the Navy.  A November 1995 report of general information documents a telephone call with the Veteran concerning an upcoming examination for "ENT problem".  The Veteran reported that he had broken his nose while in service, but it had been operated on and he had no problems at the time of the phone call.  He indicated that he would prefer not to be seen for his nose at that time.  In a January 1996 rating decision, the RO found that the claim for service connection for a nose condition was not well-grounded, as there was no record of a nose condition and the Veteran had indicated he suffers from no problems associated with the nose and did not wish to report for special VA nose examination.  Such evidence is found to weigh heavily against the contention made approximately 25 years later at the Board hearing that the 1995 claim pertaining to the nose condition related to the respiratory disorder and symptoms suffered by the Veteran at present.  The evidence contemporaneous with the earlier claim, specifying that the complaint involved a broken nose operated on during service without residuals, is found to be more persuasive, as the earlier statements are less-likely to have been influenced by the passage of time and faultiness of memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  Thus, the weight of the evidence weighs against a conclusion that the Veteran's 1995 claim for service connection were indicative of a lung/respiratory disability, the earliest documented report of the Veteran's respiratory complaints and/or treatment would be when he sought treatment from VA in approximately 2005.

The Veteran submitted a Decision Based Questionnaire in October 2012 filled out by his primary care physician, who noted that the Veteran was diagnosed with "asthmatic bronchitis" by a VA pulmonologist in January 2007, and had a normal chest x-ray in November 2006.

The Veteran was provided with a VA respiratory examination in March 2013.  The examination report documented the Veteran's report of being diagnosed with COPD in 2006 or 2007, with two hospitalizations in 2006 and one in 2012 for not being able to breathe.  The Veteran reported experiencing daily cough, usually productive of clear or white sputa, and shortness of breath with any exertion, requiring daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner interpreted chest x-rays taken in March 2013 as showing no pleural calcifications, and considered pulmonary function testing as demonstrating that the Veteran did not have multiple respiratory conditions, and rather only suffered from COPD.  The examiner provided an opinion that the Veteran's respiratory condition was less likely as not incurred in or caused by military service, reasoning that no nexus could be found between the Veteran's current COPD and pneumonia in service as there were no further documented complaints of lung problems in the STRs following treatment of the pneumonia in service and the Veteran did not seek treatment for lung problems again until 2006, many years after his pneumonia in service.

The Board finds that the opinion of the VA examiner represents the most persuasive evidence of record on the question of whether the Veteran's current respiratory disability was caused or is otherwise related to his military service, to include his documented instance of hospitalization for pneumonia in March 1977.  The examination report reflects consideration of the record and the Veteran's reported symptoms.  While the Board accepts the sincerity of the Veteran's belief that his in-service pneumonia may have caused or contributed to his current respiratory disability, he has not been shown to possess the requisite medical training or knowledge to medically attribute his COPD to an in-service episode of pneumonia which resolved nearly 30 years prior to his diagnosis of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

No other competent evidence has been presented as to this medical question supportive of the Veteran's contention.  Therefore, a preponderance of the competent evidence of record weighs against a finding that the Veteran's current respiratory disorder is causally related to his in-service pneumonia.

The Veteran's assertion that his current respiratory disorder may be related to his in-service exposure to asbestos is also found to be unsupported by the evidence of record.  Given the Veteran's duties as an aviation machinist's mate on older ships, exposure to asbestos has been conceded.  

There is no competent evidence, however, that the Veteran presently suffers from restrictive lung disease or asbestosis.  The March 2013 VA examiner stated that the Veteran has no medical evidence of asbestos-related lung disease, noting earlier that the chest x-ray showed no pleural calcifications.  The examiner concluded that the Veteran's current respiratory condition of COPD is most likely due to his many years of cigarette smoking.  The Veteran had reported to the examiner that he had smoked about one pack per day or a little less since the age of 15 until he quit in 1994, a span of approximately 25 years.  The Board finds the examiner's conclusion to be persuasive, as there is no contradictory competent evidence of record on the question of whether the Veteran has asbestos-related disease.

The Board has additionally considered whether the Veteran's conceded exposure to oil well fires in the Southwest Asia theater of operations during the Persian Gulf War may have caused or contributed to his current respiratory disorder.  The Veteran reported, in both a January 2013 statement in support of claim and at his March 2013 VA examination, that such exposure took place between June and September 1991.

The March 2013 VA examiner concluded that it is not at least as likely as not that the Veteran's COPD is related to his in-service exposure to smoke from burning oil wells in Southwest Asia.  She reasoned that the Veteran's exposure took place from June to September 1991, and that the Veteran did not complain of any respiratory problems at that time.  The examiner also noted that a January 1994 report of medical examination did not find any respiratory problems, and the Veteran did not report or complain of any respiratory problems at that time.  She found that the Veteran's COPD was less likely than not related to his 4 month exposure to smoke from burning oil wells and was more likely than not related to his 25 years of smoking cigarettes.  

The Board finds the examiner's conclusion to represent the most persuasive evidence on this question, and there is no other competent evidence of record medically linking the Veteran's current respiratory disorder and symptoms to his exposure to smoke from oil well fires.

The Veteran and his representative's lay opinions that his current pulmonary disability is related to in-service exposures to asbestos or smoke from burning oil well fires is not probative, as the Veteran has a long history of other respiratory risk factors (i.e. smoking) and because neither the Veteran nor his representative have been shown to have the medical training or education necessary to render a competent nexus opinion on these complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 
  
Finally, the Veteran was provided with a Gulf War examination, at which it was determined that the Veteran's only respiratory condition was COPD.  The Veteran did not report any additional signs or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  The examination report notes that the Veteran had a normal physical examination apart from the documented respiratory findings.  The examiner stated a conclusion that the Veteran's COPD is a disease with a clear and specific etiology.  

The weight of the evidence therefore demonstrates that the Veteran's respiratory symptoms are attributable to his diagnosed COPD, and not an undiagnosed illness.  The Veteran's respiratory disorder also does not meet the other criteria of 38 C.F.R. § 3.317 as a medically unexplained multisymptom illness or a diagnosed illness recognized by the Secretary as warranting the presumption.

Having carefully reviewed and weighed the evidence of record, the Board concludes that the most probative evidence is against the Veteran's claim, and service connection for a respiratory disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a respiratory disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


